Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
. Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 4-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishimine al. (EP 3396970 A1). 
Regarding claim 1, Ishimine r discloses an electrical junction box (11) configured to house an electric device, and connect a plurality of external devices to each other via the housed electric device, comprising: a connector (4); and a housing box (36) in which the electric device is to be housed, wherein the housing box includes: an insertion port into which the connector (Q1, Q2, Q3) is inserted; and an opposite opening (6) that is opposite to one of the insertion port (2), and the insertion port and the opposite opening have the same axial direction.
Regarding claim 4, Ishimine discloses a conductor (K); and an attachment member configured to attach the conductor (K) to the connector inside the housing box.
Regarding claim 5, Ishimine discloses an electrical junction box (11) configured to house an electric device in an housing box (36) including an insertion port (2) into which a connector is inserted, and an opposite opening (6) having the same axial direction as that of the insertion port (36), and being opposite to the insertion port, and connect a plurality of external devices to each other via the housed electric device, the method comprising the step of: inserting the connector into the insertion port (2); inserting, from the opposite opening, an attachment tool f (D) or attaching a conductor to the connector; and attaching the conductor to the connector using the attachment tool.
Regarding claim 6, Ishimine discloses a conductor; (from K) and an attachment member configured to attach the conductor (from K) to the connector inside the housing box.
Regarding claim 6, Ishimine discloses a conductor (K); and an attachment member configured to attach the conductor (K) to the connector inside the housing box (36).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Ishimine et al. (EP 3396970 A1).
Ishimine discloses the aforementioned limitations, but fails to explicitly disclose the shape of the shell of the housing box. It would have been obvious matter of design choice to have the outer shell plate that forms an outer shell of the housing box includes a rising portion that rises toward an outer side of the housing box, and the insertion port is provided at the rising portion and the rising portion has a rising angle of less than 90 degrees and such a modification would have involved a mere change in the shape of the component. A change in shape is generally recognizing as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (CCPA 1976). It would have been obvious to one having ordinary skill in the art to the outer shell plate that forms an outer shell of the housing box includes a rising portion that rises toward an outer side of the housing box, and the insertion port is provided at the rising portion and the rising portion has a rising angle of less than 90 degrees in order to property fit in space provided in Ishimine’s device. 

                                          Conclusion         The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 attached.          Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jean F. Duverne whose telephone number is (571) 272-2091.  The examiner can normally be reached on 9:00-5:30, Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RENEE S LUEBKE can be reached on (571)272-2009.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

           /JEAN F DUVERNE/Primary Examiner, Art Unit 2833                                                                                                                                                                                                        	     04/22/2022